DETAILED ACTION

Specification

The amendment to paragraph [0060] has been accepted.

Claims

The amendments to claims 1, 3, 6, 8, 10, 12, 15, 17 and 18 have been accepted.

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 2/1/2021, claims 1, 2, 4, 5, 7, 9-11, 13, 14, 16 and 18 were indicated as allowable, while claims 3, 6, 8, 12, 15 and 17 were rejected under 35 USC 112(b), but indicated allowable if rewritten or amended to overcome the rejections.  
In response, the Applicant has amended the claims accordingly to overcome the 35 USC 112(b) rejections.
Therefore, as recited in the previous Office Action:
No prior art could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention.
The closest prior art of record are the US patent application publications to Moffatt (US 2007/0131098) and Yamada et al. (US 2017/0004811) and the US patents to Moates (7,786,371), Juszkiewicz et al. (6,686,530), Fujita et al. (5,471,008) and Kira et al. (5,361,673).
None of the prior art of record teach a device or method comprising the combination of elements/steps as claimed, wherein a selected first mode acts as an inversion mode, such that a valid designation, or determined “ON” signal/message, is not transmitted as commonly done in the art, and an invalid designation, or determined “OFF” signal/message, results in transmission. The cited art frequently discloses “valid” or “ON” signals/messages resulting is transmission, while “invalid” or “OFF” signal/messages do not result in transmission.
For these reasons, independent claims 1, 10 and 18, and their dependent claims 2-9 and 11-17 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        4/20/2021